DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 19, 2022.  As directed by the amendment: claims 1, 3 and 5-10 have been amended, claims 2, 4 and 14 have been cancelled, and no claims have been added.  Thus, claims 1, 3, 5-13 and 15-21 are presently pending in this application.  Claims 11-13 and 15-21 are withdrawn.  Claim 8 is directed to non-elected subject matter and is withdrawn.  
Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. As best understood by Examiner, Applicant is arguing newly amended claim 1, which is addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 depends from cancelled claim 2.  For purposes of examination, claim 7 is interpreted to depend from claim 1.
Claim Interpretation
Applicant’s arguments are not persuasive.  Examiners apply 112(f) to a claim limitation that meets the 3 prong analysis described in MPEP 2181(I).  Thus, the analysis required to determine whether a claim invokes 112(f) is based upon the recited claim language.  Therefore, Applicant’s arguments that are directed to the disclosure provided in the specification and drawings are not relevant to the 3 prong analysis because the 3 prong analysis is based upon the recited claim language, and the 3 prong analysis is not based upon the disclosure provided by the specification and drawings.  Claim limitations interpreted under 112(f) shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.  Once a 112(f) interpretation is determined, the corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function, MPEP 2181(II)(A).   
In response to the Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function).  MPEP 2181(I.).
The 112(f) claim interpretations of the previous actions are maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenreich et al. (Ehrenreich), US 2009/0318855 A1 in view of Cornhill et al. (Cornhill), US 2015/0150436 A1.
Regarding claim 1, Ehrenreich discloses a multi-lumen device system comprising: a multi-lumen device (Fig. 1) comprising: a lumen assembly (elongated catheter body 202, P0034) comprising a plurality of lumens(lumens 214, 216, 218 and 220, P0037 and shown in cross section in Fig. 2), the plurality of lumens comprising a proximal balloon lumen (lumen 214, P0043), a distal balloon lumen (lumen 216, P0043), an aspiration port lumen (lumen 218, P0036, lumen may be used to introduce or remove fluid, P0036), and an infusion port lumen (lumen 220, P0036, lumen may be used to introduce or remove fluid, P0036), a proximal balloon (proximal sealing member 204, P0043) in communication with the proximal balloon lumen, and a distal balloon (distal sealing member 206, P0043) in communication with the distal balloon lumen; and a manifold (lumen terminal 212, P0034, and shown in Figs. 1-2, including the syringe for the substance supply mechanism, the syringe for the aspiration mechanism and the syringe for the infusion mechanism) for controlling the multi-lumen device, the manifold comprising: a substance supply mechanism (syringe, P0035), the substance supply mechanism being configured to independently provide a substance to, or remove a substance from, each of the plurality of lumens (lumens 214, 216) in the lumen assembly (lumen assembly is the plurality of lumens 214 and 216 within catheter body 202, and the substance supply mechanism is fully capable of independently providing a substance to, or removing a substance from, each of the plurality of lumens in the lumen assembly when coupled to and removed from ports 214 and 216 on the lumen terminal 212), an aspiration mechanism (syringe, P0036), the aspiration mechanism being configured to remove at least one of blood, a bodily fluid, a chemical agent for permanently secluding a body vessel, or any combination thereof received from the aspiration port lumen (the syringe is fully capable of removing at least one of blood, a bodily fluid, a chemical agent for permanently secluding a body vessel, or any combination thereof received from an aspiration port lumen, which is lumen 218 or 220), and an infusion mechanism (syringe, P0036), the infusion mechanism being configured to provide the chemical agent to the infusion port lumen (the syringe is fully capable of providing the chemical agent to an infusion port lumen, which is lumen 218 or 220), wherein: the lumen assembly is operably coupled to the manifold (Fig. 1); the lumen assembly is configured to guide the multi-lumen device into position in a body vessel without a guidewire lumen (the lumen assembly as defined above includes only lumens 214 and 216 which do not include a guidewire lumen, and yet the lumen assembly is fully capable of guiding the multi-lumen device into position in a body vessel when used in combination with the rest of the device of Ehrenreich); and the substance supply mechanism comprises a balloon inflation mechanism (Ehrenreich, P0035 wherein sealing members are inflated), the balloon inflation mechanism being configured to independently adjust an inflation level of the distal balloon and the proximal balloon of the multi-lumen device via the distal balloon lumen and the proximal balloon lumen, respectively (the syringe of Ehrenreich is fully capable of independently adjusting an inflation level of the distal balloon and the proximal balloon of the multi-lumen device via the distal balloon lumen and the proximal balloon lumen, respectively).  
Ehrenreich does not teach a lumen selection mechanism, the lumen selection mechanism being configured to selectively open and close a connection between the substance supply mechanism and at least one of the plurality of lumens in the lumen assembly.
However, Cornhill teaches a substance supply mechanism (substance supply mechanism, see annotated Fig. 13 below) and a lumen selection mechanism (inflation mechanism 160, P0147 and shown in Figs. 12-13), the lumen selection mechanism being configured to selectively open and close a connection between the substance supply mechanism and at least one of the plurality of lumens (P0148) in the lumen assembly.

    PNG
    media_image1.png
    650
    744
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the lumen terminal and syringe of Ehrenreich with the lumen selection mechanism of Cornhill for the purpose of controlling the inflation and deflation of two balloons with a single syringe, thus potentially simplifying the process of inflating and deflating the two catheter balloons with a single syringe and/or reducing the number of syringes needed for inflation and deflation of the two catheter balloons from two to one.
Regarding claim 3, Ehrenreich in view of Cornhill teaches the multi-lumen device system of claim 1, wherein the lumen selection mechanism comprises a balloon selection mechanism (Cornhill, valve 165, P0147), the balloon selection mechanism being configured to selectively open and close a connection between the balloon inflation mechanism and at least one of the distal balloon and the proximal balloon (Cornhill, P0148).  
Regarding claim 7, Ehrenreich in view of Cornhill teaches the multi-lumen device system of Claim 2, wherein the balloon inflation mechanism comprises an inflation fluid-filled syringe (Ehrenreich, syringe to introduce or remove fluid from the sealing members, P0035) operably coupled to a balloon inflation port (Ehrenreich, proximal ends of lumens 214 and 216 within lumen terminal 212) disposed on the manifold.  
Regarding claim 9, Ehrenreich in view of Cornhill teaches the multi-lumen device system of Claim 1.
The syringe of Ehrenreich does not explicitly teach the syringe further comprising an agent dispersal mechanism (i.e., a plunger), but Cornhill does explicitly teach a syringe further comprising an agent dispersal mechanism (Cornhill, plunger 150, P0144, shown in Fig. 11), the agent dispersal mechanism being configured to cause the infusion mechanism to provide the chemical agent to the infusion port lumen (Cornhill, the plunger 150 is fully capable of causing the infusion mechanism to provide the chemical agent for permanently secluding a body vessel to the infusion port lumen).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the syringe of Ehrenreich with the plunger of Cornhill for the purpose of moving fluid into and out of the syringe, as taught by Cornhill, P0147.  
Regarding claim 10, Ehrenreich in view of Cornhill teaches the multi-lumen device system of Claim 9, wherein the infusion mechanism is disposed inside the manifold (Ehrenreich, the infusion mechanism is part of the manifold, see claim 1 above).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenreich in view of Cornhill in view of Richalley et al. (Richalley), US 4,844,810.
Regarding claim 5, Ehrenreich in view of Cornhill teaches the multi-lumen device system of Claim 3, wherein the balloon selection mechanism comprises a balloon selection knob (Cornhill, valve 165, P0147, shown in Figs. 12-13) operably coupled to a three-way valve (Cornhill, valve 165 has on inlet from the balloon inflation mechanism and two outlets, where one of the outlets is in use at a time), the three-way open/close valve being operably coupled to the individual distal balloon lumen and the individual proximal balloon lumen (Cornhill, P0147-0148).  
Cornhill does not explicitly teach valve 165 to be a three-way valve that closes.  
However, Richalley teaches a three way valve 15, col. 4, line 52 that closes, and operates by a partial rotation of the valve that misaligns the internal lumens of the valve with both outlets, as a means for achieving the on/off function, as shown in Fig. 1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to operate the valve of Ehrenreich in view of Cornhill as taught by Richalley, for the purpose of closing off flow, as taught by Richalley.  
Regarding claim 6, Ehrenreich in view of Cornhill in view of Richalley teaches the multi-lumen device system of Claim 5, wherein the balloon selection knob comprises: a closed first position that closes the connection from the balloon inflation mechanism to both the distal balloon and the proximal balloon (Cornhill, partial rotation wherein the internal lumens of the valve 165 do not align with an outlet, and thus is fully capable of a closed first position); a second position that closes the connection from the balloon inflation mechanism to the distal balloon and opens the connection from the balloon inflation mechanism to the proximal balloon (Cornhill, inflate aft balloon 20, P0147-0148); and a third position that closes the connection from the balloon inflation mechanism to the proximal balloon and opens the connection from the balloon inflation mechanism to the distal balloon (Cornhill, inflate fore balloon 35, P0147-0148).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783